Citation Nr: 1241484	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-28 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.

3.  Entitlement to service connection for headaches, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  He was awarded a Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that denied service connection for bilateral hearing loss, tinnitus, and headaches.

In his November 2012 Informal Hearing Presentation, the Veteran's representative waived RO consideration of any additional evidence submitted subsequent to the September 2009 certification.  The Veteran submitted additional evidence in December 2009, including a lay statement and private audiogram.  The Veteran has waived RO consideration of that evidence, and the Board may consider it and has complied with the provisions of 38 C.F.R. § 20.1304 (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he contends are due to excessive noise exposure during active service.

The Board finds it necessary to remand for an audiological VA examination.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  At an audiological VA examination in September 2008, the examiner diagnosed tinnitus and moderate to severe sensorineural hearing loss bilaterally, based on an audiogram that showed bilateral hearing loss for VA purposes.  However, the examiner then opined that the Veteran's hearing loss was not at least as likely as not related to his experience in service.  The sole rationale for that opinion was that the service medical records showed no hearing problems and the Veteran was discharged with normal hearing.  That is not an adequate opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

A lack of contemporaneous medical records does not, in and of itself, render a Veteran's lay evidence non-credible.  The VA examiner premised the opinion on the lack of in-service documentation without considering the Veteran's considerable excessive noise exposure during service, including being injured by a rocket-propelled grenade; the Veteran's lay statements regarding the incurrence and continuity of his hearing loss and tinnitus; and the fact that the Veteran had only private treatment for most of his life but could not obtain his records dating before 1991.  Buchanan v. Nicholson, 451 F. 3d 1331 (2006).  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Finally, the examiner's opinion is based on some inaccurate factual premises.  The examiner misreported the Veteran's post-service noise exposure, stating that he was exposed to recreational noise while hunting and being a handyman.  However, in several documents of record the Veteran stated that the farm work, hunting, and use of loud tools occurred only prior to service.  After service he never hunted or used guns again.  He has stated that his entire post-service career has been in a quiet office environment, devoted to computers.  The examiner also misreported his medical history of tinnitus, stating that the claims file was silent for tinnitus complaint or treatment before 2000.  Private treatment records show complaint and diagnosis of bilateral tinnitus as early as May 1992.  Further, those treatment records mention tinnitus repeatedly and show the tinnitus is was suspected related to the high frequency hearing loss.  A medical opinion based on an inaccurate or incomplete factual premise is not probative.  The VA examiner's opinion was based on an incomplete factual premise, namely, that the Veteran had post-service noise exposure, and is therefore inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Reonal v. Brown, 5 Vet. App. 458 (1993).  

Therefore, the Board finds that the 2008 VA examination and opinion are not adequate to decide the claim.  The Board finds it appropriate to remand the claims to afford the Veteran an opportunity to undergo a VA examination to assess the current nature and etiology of his hearing loss and tinnitus.  38 U.S.C.A. § 5103(A)(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his left ear hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007)

The Veteran submitted a letter, dated October 2008, from one of his private treating physicians who had treated the Veteran for chronic headaches since 1993.  That physician opined that it was as least as likely as not that the Veteran's chronic headaches were connected to his exposure to herbicides in Vietnam.  That physician also stated that the onset of the headaches occurred during military service.  That physician did not provide a rationale for the opinion, and therefore it is not adequate evidence upon which to base a grant of the Veteran's claim.  However, it is sufficient to trigger the duty to assist the Veteran and provide a VA examination.

In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded a VA examination in order to determine whether his headaches are linked to his service.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where, as here, it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  In this case, the Board finds that the lay evidence and private treatment records, together with the private physician's letter and the Veteran's service in Vietnam from November 1968 to November 1969, are sufficient to suggest a nexus.  Therefore, the Veteran should be afforded a VA examination so as to obtain an opinion as to whether it is at least as likely as not that his headaches are related to his service, to include as a result of exposure to herbicides.

Additionally, the Board finds that a remand is necessary to obtain outstanding records.  In a lay statement submitted in December 2009, the Veteran reported that he had recently begun going to the VA Medical Center (VAMC) at Syracuse for treatment and that he would be continuing treatment there.  However, the most recent VA treatment records in the claims file are dated January 2009.  Therefore, on remand, relevant VA treatment records from the Syracuse VAMC dated from January 2009 to the present should be obtained for consideration in his appeal.  Similarly, the most recent private treatment records are dated May 2007.  Therefore, the Veteran should be given an opportunity to identify any private treatment records dated from May 2007 to the present that are relevant to his hearing loss, tinnitus, or headaches, and these should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the Syracuse VAMC dated from January 2009 to the present.

2.  Give the Veteran an opportunity to identify any private providers who have treated him since May 2007 for his hearing loss, tinnitus, or headaches.  After securing any necessary authorization from the Veteran, all identified treatment records should be obtained.  All reasonable attempts should be made to obtain the records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that the records do not exist or that further efforts to obtain them would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide the records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2012).  All efforts made should be documented in the claims file.

3.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination, with an examiner who has not previously examiner him, to determine the nature and severity of any bilateral hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner is specifically requested to describe the functional effects caused by the Veteran's ear hearing loss.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay  statements as to incurrence and continuity of symptomatology, including his considerable noise exposure during service.  The rationale for any opinion offered must be provided.  Following the examination, the examiner should address the following:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hearing loss is related to the Veteran's service.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any tinnitus is related to the Veteran's service.

4.  After the records described above have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and etiology of any headaches.  All appropriate tests should be conducted.  The examiner must review the claims file and note that review in the report.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements as to incurrence and continuity of symptomatology.  The rationale for any opinion offered must be provided.  The examiner should review and discuss the October 2008 letter from Dr. J.  Following the examination, the examiner should address the following:

a)  Diagnose any headache disability found.

b) Provide an opinion, based on a review of the claims folder and utilizing sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that any headaches are related to the Veteran's service.

c) Provide an opinion, based on a review of the claims folder and utilizing sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that any headaches are related to exposure to herbicides during the Veteran's service.


5.  Then, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



Department of Veterans Affairs


